Exhibit 10.2

AUTHENTIDATE HOLDING CORP.

SUPPLEMENT NO. 1

TO

SECURITIES PURCHASE AGREEMENT

DATED JUNE 11, 2013

 

 

This Supplement Number 1 (“Supplement No. 1”) to the Securities Purchase
Agreement (the “Purchase Agreement”) of Authentidate Holding Corp. (the
“Company”) supplements the Purchase Agreement as provided for herein. This
Supplement No. 1 should be read together with the original Purchase Agreement.
Capitalized terms used in this Supplement No. 1 without definition have the same
meaning specified therefore in the Purchase Agreement.

Put/Call Option Agreement

In connection with the consummation of the transactions contemplated by the
Purchase Agreement, Mr. O’Connell Benjamin, the Chief Executive Officer of the
Company and a member of its Board of Directors, and Mr. J. David Luce, a member
of the Company’s Board of Directors, have granted a holder of Senior Notes an
option to require them to purchase from him an aggregate of (i) $350,000 of
shares of Series D Convertible Preferred Stock and (ii) 350,000 Common Stock
Purchase Warrants to be issued pursuant to the Purchase Agreement (the “Option
Securities”) in accordance with the terms and conditions of a certain Put/Call
Option Agreement to be entered into at or prior to the consummation of the
transactions contemplated by the Purchase Agreement. Under the Put/Call Option
Agreement, if the holder declines to exercise its right to require the sale of
such Option Securities to Messrs. Luce and Benjamin, then they shall thereafter
have the right to purchase all of such Option Securities from the holder in
accordance with the terms and conditions of the Put/Call Option Agreement.

The undersigned further confirms to Authentidate Holding Corp. that it has not
relied upon the Preliminary Prospectus dated as of June 4, 2013, or any other
documents filed in connection with the public offering of securities of the
Company, in connection with the purchase of Series D Convertible Preferred Stock
and Common Stock Purchase Warrants pursuant to the Purchase Agreement. The
undersigned subscriber confirms that it has a pre-existing relationship with the
Company.

THIS SUPPLEMENT NO. 1 IS AN INTEGRAL PART OF, AND SHOULD BE READ IN CONJUNCTION
WITH, THE PURCHASE AGREEMENT. THE PURPOSE OF THIS SUPPLEMENT IS TO NOTIFY
PURCHASERS OF THE INFORMATION DESCRIBED ABOVE. ALL PURCHASERS SHOULD CAREFULLY
REVIEW THIS SUPPLEMENT NO. 1 AND THE PURCHASE AGREEMENT.

Please sign this Supplement No. 1 on the following signature page to acknowledge
your receipt of this Supplement No. 1 and to reconfirm your execution of the
Purchase Agreement and the obligations thereunder.

 

Very truly yours, Authentidate Holding Corp. O’Connell Benjamin, Chief Executive
Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned subscriber acknowledges receipt of this Supplement No. 1 and
confirms its agreements pursuant to the Purchase Agreement.

Dated as of June     , 2013

 

Corporation/Entity Signature:     Individual(s) Signature:

 

   

 

Print Name of Entity Subscriber     Signature By  

 

   

 

    Signature

 

   

 

Print Name and Title of     Print Name of Individual Person Signing        

 

    Print Name of Individual

 

2